LHL (Q ?g"@l ,OZ /03}0¢/

Ms. Abel Acosta ', ` RECE|VED |N

Clerk of the court b § FDHQTOFCRMMNALAPFEALS 4
Court of Criminal Appeals ' `
Supreme Court Bldg. AUG 3].2UH

201 W. 14th st. Rm.lO6
Austin, Texas 78711-2308
Abe| Acosta, Clen

Victoria Franklin

Criminal District Court Reporter
133 N. Riverfront Bldg. 5th fl.
Dallas, Texas 75207-4313 '

RE: The State of Texas VS. Roy Jon
Court of Criminal Appeals number unknown
Trial Court no. W92-63805-L

Deart Clerk's of both court, please take juridical notice

 

This is a request for both OFFICIAL CLERK'S, petitioer seek's

 

the HTRACKING'DOCKET SHEET'ST Petitioner is requesting a itemize listing

 

of every instructment filed in your office, from April 1992 through

 

~April 2015, to include the Statement of facts, or Transcriptsl motion‘s

 

and any exhibit's or evidence filed in your office.

 

In support of this request, petitioner cites the Tex.Govit.Code § 52.047
and the Tex.R.App.Proc. Rule 34.5
Petitioner, is also requesting to seek to know if these document's are

available for purehaaing ?

RESPECTFULLY SUBMITTED
w .
g ;CS
w \`_.
ROY JON §§@68€0 o-se
O.B. ElliS Unit

1697 FM 980

C,c_ filed Huntsville, Baxas 77340